DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 02/16/2021.  
Claim(s) 1-81 is/are pending in the application.
Independent claim(s) 1, 19, 36, 45, 55, 69 was/were amended.
Dependent claim(s) 2-4, 12-13, 20-22, 30-31, 39-40, 49-50, 62-63, 70-71, 76 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 19, 36, 45, 55, 69), filed 02/16/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11, 14-29, 32-38, 41-48, 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oar et al. (US 20178/0076504 A1) in view of Guionneau et al. (US 2017/0103290 A1) and Pettyjohn et al. (US 2015/0170256 A1).

	In regards to claim 1, Oar teaches a method of using an augmented reality (AR) device, the method comprising:
determining a current location of the AR device with an image-capture device (e.g. [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; image analysis module 204 of the network asset tracking engine 108 can analyze the received image data, and identify one or more network assets identifiable within the image data, for example by decoding information communicated by way of the asset identifiers associated with a particular asset; this can include, for example, decoding a bar code or QR code; see also [0047]: if three or more identifiers are viewable within the image, the image analysis module could apply one or more triangulation algorithms to determine the location of a particular network asset; in another embodiment, one or more features within an identifier (e.g. if the identifier includes one or more images) can be used to determine relative distance, orientation, and location, using the image analysis module; Examiner’s note: this suggests determination of relative location/orientation of the asset may be determined based on a location/orientation of the device);
determining a current orientation of the AR device (e.g. as above, [0074],[0047]);
determining a location of a standard rack based on the determined location and the determined orientation of the AR device (e.g. as above, [0074],[0047]);
obtaining information about the standard rack and any equipment installed in the standard rack from a management system, wherein the management system is remote from the AR device (e.g. [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0042]-[0045]: asset management tracking engine 108 can reside at a remote location from the mobile device 102; network asset tracking engine 108 includes an asset identifier database 202); and
generating an overlay for the AR device, the overlay comprising at least one emphasis feature generated (e.g. [0075]: overlay information is then generated and provided to the display of the mobile device, to communicate the identification and location of the network asset to the technician, or to communicate various other information to the technician as required for interaction with the asset; Examiner’s note: identification and location of network asset may be viewed as emphasis feature),
but does not explicitly teach the method, comprising:
detecting perimeters of standard rack positions in the standard rack based on the information,
wherein the overlay is based on at least one of the perimeters,
wherein the current location of the AR device is determined by comparing images from the image-capture device with learned spatial information, and
wherein the current orientation of the AR device is determined by comparing images from the image-capture device with learned spatial information.

However, Guionneau teaches a method, comprising:
detecting perimeters of standard rack positions in the standard rack based on the information (e.g. [0025]-[0026]: reading by means of the mobile terminal's reading application an optical pattern positioned on the said rack containing the sought device to obtain a height reference, and by this means to locate the sought device; [0067]: optical pattern 211 contains at regular intervals 406 (nU where 1<=n<[maximum size of the rack in Us]) a system 404 enabling the height of component 402 in frame 301 to be known precisely; [0071]: main functions of optical patterns 211 are to enable an application of mobile terminal 2 to determine the contours of rack 301 and to have a height reference in each rack 301 in question; using this information the application is then able to locate all elements forming part of a rack from its altitude recorded in database 201 of the elements constituting the data centre; see also [0003]: to identify the height position of a device in a rack a "U" measurement is used, where each "U" represents a' height of 44.45 millimetres).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar to locate an asset, in the same conventional manner as taught by Guionneau as both deal with locating of an asset. The motivation to combine the two would be that it would allow the user to locate the asset using height references, alternative to triangulation.

As such, the combination of Oar and Guionneau teaches a method,
wherein the overlay is based on at least one of the perimeters (e.g. Guionneau as above, [0025]-[0026],[0067],[0071]; Oar as above, [0075]; Examiner’s note: generating the overlay of Oar using Guionneau to locate the asset).

Further, Pettyjohn teaches a method,
wherein the current location of the device is determined by comparing images from the image-capture device with learned spatial information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination), and
wherein the current orientation of the device is determined by comparing images from the image-capture device with learned spatial information (e.g. as above, [0082]-[0083],Fig.6: to determine the approximate location, orientation, and/or motion).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

In regards to claim 2, Pettyjohn also teaches a method, wherein the learned spatial information is previously collected in a walk through process of a relevant work space (e.g. as above, [0082]-[0083],Fig.6: the library may have been developed, at least in part, using data about the retail location (504) generated by the mobile device (505) and/or by other devices, such as devices which previously imaged same retail location (504); Examiner’s note: paragraph [0082] and Fig.6 also describe such a walk through of retail space to generate location imaging data).

In addition, the same rationale/motivation of claim 1 is used for claim 2.

In regards to system claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Pettyjohn also teaches a method, wherein the learned spatial information is obtained using three dimensional scanning technology (e.g. as above, [0082]-[0083]; see also [0081]: represented in data by a sparse map or area description (507), such as that implemented via the Google Project Tango platform; Examiner’s note: Google’s Project Tango was technology that used captured images of a device to determine the device’s 3D position relative to the world without using GPS or other external signals; as such, it can be suggested that the spatial information collected would be 3D).

In addition, the same rationale/motivation of claim 2 is used for claim 3.

In regards to system claim 21, claim(s) 21 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, Guionneau also teaches a method, wherein the information about any equipment installed in the standard rack comprises information indicative of a height of each item of equipment installed in the standard rack (e.g. as above, [0067]: optical pattern 211 contains at regular intervals 406 (nU where 1<=n<[maximum size of the rack in Us]) a system 404 enabling the height of component 402 in frame 301 to be known precisely).

In addition, the same rationale/motivation of claim 1 is used for claim 4.

In regards to claim 5, Oar teaches a method, wherein the overlay comprises at least one interactive region based on at least one of the perimeters (e.g. [0060]: the display 400 of the telecommunications rack includes a plurality of navigation buttons 402a-d, and additionally includes  various touch-screen functionality usable to both view and provide information about the asset being reviewed; the navigation buttons 402a-d can, in some embodiments, be used in conjunction with a user selecting a particular piece of identified equipment).

claim 23, claim(s) 23 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 23 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, Guionneau also teaches a method, wherein the information about the standard rack and any equipment installed in the standard rack comprises dimensional data for the standard rack and any equipment installed in the standard rack (e.g. as above, [0071]: main functions of optical patterns 211 are to enable an application of mobile terminal 2 to determine the contours of rack 301 and to have a height reference in each rack 301 in question; Examiner’s note: determined contours as well as determined height/location may be viewed as dimensional data).

In addition, the same rationale/motivation of claim 1 is used for claim 6.

In regards to system claim 24, claim(s) 24 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 24 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, Oar teaches a method, wherein the information about the standard rack and any equipment installed in the standard rack comprises information about ports or other parts of any equipment installed in the standard rack (e.g. [0049]: overlay information can include, for example, additional details regarding operation of the particular asset; in the case of a network asset such as a rack system or switch, information such as a traffic load, power consumption, internal temperature, or memory usage could be provided in the overlay information, as well as a display of memory usage, available services at the device (or a particular port of the device); additionally, a number of ports or jacks actively in use, or system utilization, could be displayed).

In regards to system claim 25, claim(s) 25 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 25 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, Oar teaches a method, wherein the information about the ports or other parts of any equipment installed in the standard rack comprises information about at least one of: communication ports, power ports, cards, Gigabit Interface Converter (GBIC) slots, or add-on modules (e.g. as above, [0049]: available services at the device (or a particular port of the device); additionally, a number of ports or jacks actively in use, or system utilization, could be displayed).

In regards to system claim 26, claim(s) 26 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 26 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, Oar teaches a method, 
wherein the information about the ports or other parts of any equipment installed in the standard rack comprises information about a respective region associated with each of the ports or other parts of any equipment installed in the standard rack (e.g. as above, [0049]; see also [0061]: the user can, for example, select first and second ports by capturing images of the equipment including those ports, and tapping on the ports to receive an identification thereof from server 110)
wherein the method further comprises determining, based on the obtained information, a respective location of each respective region associated with each of the ports or other parts of any equipment installed in the standard rack (e.g. as above, [0049],[0061]; Examiner’s note: as user may click on ports to receive information, it is suggested that locations of regions are determined).

In regards to system claim 27, claim(s) 27 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 27 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

In regards to claim 10, Oar teaches a method, wherein the equipment installed in the standard rack comprises at least one of patching equipment or other equipment (e.g. [0039]: network asset facility 105 can be a data center or other outside plant application, and can include a plurality of pieces of networking equipment 106, which can, in various applications, include patch panels, data center racks, servers, or other networking equipment).

In regards to system claim 28, claim(s) 28 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 28 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

In regards to claim 11, Oar teaches a method, wherein the other equipment comprises at least one of a switch, a router, a server, media converter, multiplexer, mainframe, or power strip (e.g. as above, [0039]: can include a plurality of pieces of networking equipment 106, which can, in various applications, include patch panels, data center racks, servers, or other networking equipment).

In regards to system claim 29, claim(s) 29 recite(s) limitations that is/are similar in scope to the limitations recited in claim 11. Therefore, claim(s) 29 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.

In regards to claim 14, Oar teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In regards to system claim 32, claim(s) 32 recite(s) limitations that is/are similar in scope to the limitations recited in claim 14. Therefore, claim(s) 32 is/are subject to rejections under the same rationale as applied hereinabove for claim 14.

In regards to claim 15, Oar teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In regards to system claim 33, claim(s) 33 recite(s) limitations that is/are similar in scope to the limitations recited in claim 15. Therefore, claim(s) 33 is/are subject to rejections under the same rationale as applied hereinabove for claim 15.

In regards to claim 16, Oar teaches a method, wherein the AR device is configured to communicate with the management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).

In regards to system claim 34, claim(s) 34 recite(s) limitations that is/are similar in scope to the limitations recited in claim 16. Therefore, claim(s) 34 is/are subject to rejections under the same rationale as applied hereinabove for claim 16.

In regards to claim 17, Oar teaches a method, wherein the AR device further comprises a global position system (GPS) receiver, wherein the AR device is configured to use the GPS receiver to determine a location of the AR device and is configured to provide location information to the management system (e.g. [0083]: connection strength to routers 1204a-c provides a general location of the device 1102, which can communicate that location to a server 110 (or can alternatively receive a relative location of a desired asset from server 110); based on that information, and the relative positions between the wearable display device 1102 and the asset 1122, directions can be provided; in an outdoor arrangement 1300, the wearable display device 1102 need not connect to or triangulate from WiFi routers 1204, but rather can directly communicate with a GPS satellite 1302).

In regards to system claim 35, claim(s) 35 recite(s) limitations that is/are similar in scope to the limitations recited in claim 17. Therefore, claim(s) 35 is/are subject to rejections under the same rationale as applied hereinabove for claim 17.

In regards to claim 18, Oar teaches a method, wherein the AR device further comprises a global position system (GPS) receiver, wherein the AR device is configured to use the GPS receiver to determine a location of the AR device and is configured to provide location information to the management system (e.g. as above, [0083]: connection strength to routers 1204a-c provides a general location of the device 1102, which can communicate that location to a server 110 (or can alternatively receive a relative location of a desired asset from server 110); based on that information, and the relative positions between the wearable display device 1102 and the asset 1122, directions can be provided; in an outdoor arrangement 1300, the wearable display device 1102 need not connect to or triangulate from WiFi routers 1204, but rather can directly communicate with a GPS satellite 1302).

In regards to claim 22, Guionneau also teaches a system, wherein the information about any equipment installed in the standard rack comprises information indicative of a height of each item of equipment installed in the standard rack (e.g. as above, [0067]: optical pattern 211 contains at regular intervals 406 (nU where 1<=n<[maximum size of the rack in Us]) a system 404 enabling the height of component 402 in frame 301 to be known precisely); and the height of each item of equipment installed in the standard rack is expressed in a number of standard rack units or a fraction thereof (e.g. as above, [0003]: to identify the height position of a device in a rack a "U" measurement is used, where each "U" represents a' height of 44.45 millimetres; Examiner’s note: where U may be viewed as the height of a rack unit, and n is the number of rack units).

In addition, the same rationale/motivation of claim 19 is used for claim 22.

In regards to claim 36, Oar teaches a method of using an augmented reality (AR) device, the method comprising: 
identifying, using an indoor positioning system, a standard rack in an image captured by the AR device, wherein the indoor positioning system uses an image-capture device of the AR device  to at least in part to determine the location of the AR device and the orientation of the AR device, further wherein the identity of the standard rack is determined by the determined location and orientation of the AR device (e.g. [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; image analysis module 204 of the network asset tracking engine 108 can analyze the received image data, and identify one or more network assets identifiable within the image data, for example by decoding information communicated by way of the asset identifiers associated with a particular asset; this can include, for example, decoding a bar code or QR code; see also [0047]: if three or more identifiers are viewable within the image, the image analysis module could apply one or more triangulation algorithms to determine the location of a particular network asset; in another embodiment, one or more features within an identifier (e.g. if the identifier includes one or more images) can be used to determine relative distance, orientation, and location, using the image analysis module; Examiner’s note: this suggests determination of relative location/orientation of the asset may be determined based on a location/orientation of the device);
obtaining information about the standard rack and any equipment installed in the standard rack from a management system based on the identity of the standard rack, wherein the management system is remote from the AR device (e.g. [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0042]-[0045]: asset management tracking engine 108 can reside at a remote location from the mobile device 102; network asset tracking engine 108 includes an asset identifier database 202);
generating an overlay for the AR device, the overlay comprising at least one emphasis feature (e.g. [0075]: overlay information is then generated and provided to the display of the mobile device, to communicate the identification and location of the network asset to the technician, or to communicate various other information to the technician as required for interaction with the asset; Examiner’s note: identification and location of network asset may be viewed as emphasis feature),
but does not explicitly teach the method, comprising:
detecting perimeters of standard rack positions in the standard rack based on the information,
wherein the overlay is based on at least one of the perimeters, and
wherein the location of the AR device and the orientation of the AR device is determined by comparing images from the image-capture device with learned information.

However, Guionneau teaches a method, comprising:
detecting perimeters of standard rack positions in the standard rack based on the information (e.g. [0025]-[0026]: reading by means of the mobile terminal's reading application an optical pattern positioned on the said rack containing the sought device to obtain a height reference, and by this means to locate the sought device; [0067]: optical pattern 211 contains at regular intervals 406 (nU where 1<=n<[maximum size of the rack in Us]) a system 404 enabling the height of component 402 in frame 301 to be known precisely; [0071]: main functions of optical patterns 211 are to enable an application of mobile terminal 2 to determine the contours of rack 301 and to have a height reference in each rack 301 in question; using this information the application is then able to locate all elements forming part of a rack from its altitude recorded in database 201 of the elements constituting the data centre; see also [0003]: to identify the height position of a device in a rack a "U" measurement is used, where each "U" represents a' height of 44.45 millimetres).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar to locate an asset, in the same conventional manner as taught by Guionneau as both deal with locating of an asset. The motivation to combine the two would be that it would allow the user to locate the asset using height references, alternative to triangulation.

As such, the combination of Oar and Guionneau teaches a method,
wherein the overlay is based on at least one of the perimeters (e.g. Guionneau as above, [0025]-[0026],[0067],[0071]; Oar as above, [0075]; Examiner’s note: generating the overlay of Oar using Guionneau to locate the asset).

Further, Pettyjohn teaches a method,
wherein the location of the device and the orientation of the device is determined by comparing images from the image-capture device with learned information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

In regards to system claim 45, claim(s) 45 recite(s) limitations that is/are similar in scope to the limitations recited in claim 36. Therefore, claim(s) 45 is/are subject to rejections under the same rationale as applied hereinabove for claim 36.

In regards to claim 37, Oar teaches a method, wherein the information about the standard rack and any equipment installed in the standard rack comprises information about ports or other parts of any equipment installed in the standard rack (e.g. [0049]: overlay information can include, for example, additional details regarding operation of the particular asset; in the case of a network asset such as a rack system or switch, information such as a traffic load, power consumption, internal temperature, or memory usage could be provided in the overlay information, as well as a display of memory usage, available services at the device (or a particular port of the device); additionally, a number of ports or jacks actively in use, or system utilization, could be displayed).

In regards to system claim 47, claim(s) 47 recite(s) limitations that is/are similar in scope to the limitations recited in claim 37. Therefore, claim(s) 47 is/are subject to rejections under the same rationale as applied hereinabove for claim 37.

In regards to claim 38, Oar teaches a method, 
wherein the information about the ports or other parts of any equipment installed in the standard rack comprises information about a respective region associated with each of the ports or other parts of any equipment installed in the standard rack (e.g. as above, [0049]; see also [0061]: the user can, for example, select first and second ports by capturing images of the equipment including those ports, and tapping on the ports to receive an identification thereof from server 110); and
wherein the method further comprises determining, based on the obtained information, a respective location of each respective region associated with each of the ports or other parts of any equipment installed in the standard rack (e.g. as above, [0049],[0061]; Examiner’s note: as user may click on ports to receive information, it is suggested that locations of regions are determined).

claim 48, claim(s) 48 recite(s) limitations that is/are similar in scope to the limitations recited in claim 38. Therefore, claim(s) 48 is/are subject to rejections under the same rationale as applied hereinabove for claim 38.

In regards to claim 41, Oar teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In regards to system claim 51, claim(s) 51 recite(s) limitations that is/are similar in scope to the limitations recited in claim 41. Therefore, claim(s) 51 is/are subject to rejections under the same rationale as applied hereinabove for claim 41.

In regards to claim 42, Oar teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

claim 52, claim(s) 52 recite(s) limitations that is/are similar in scope to the limitations recited in claim 42. Therefore, claim(s) 52 is/are subject to rejections under the same rationale as applied hereinabove for claim 42.

In regards to claim 43, Oar teaches a method, wherein the AR device is configured to communicate with the management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).

In regards to system claim 53, claim(s) 53 recite(s) limitations that is/are similar in scope to the limitations recited in claim 43. Therefore, claim(s) 53 is/are subject to rejections under the same rationale as applied hereinabove for claim 43.

In regards to claim 44, Oar teaches a method, wherein the AR device further comprises a global position system (GPS) receiver, wherein the AR device is configured to use the GPS receiver to determine a location of the AR device and is configured to provide location information to the management system (e.g. [0083]: connection strength to routers 1204a-c provides a general location of the device 1102, which can communicate that location to a server 110 (or can alternatively receive a relative location of a desired asset from server 110); based on that information, and the relative positions between the wearable display device 1102 and the asset 1122, directions can be provided; in an outdoor arrangement 1300, the wearable display device 1102 need not connect to or triangulate from WiFi routers 1204, but rather can directly communicate with a GPS satellite 1302).

In regards to system claim 54, claim(s) 54 recite(s) limitations that is/are similar in scope to the limitations recited in claim 44. Therefore, claim(s) 54 is/are subject to rejections under the same rationale as applied hereinabove for claim 44.

In regards to claim 46, Oar teaches a system, wherein at least some of the indoor positioning system is a part of the AR device (e.g. as above, [0083]: connection strength to routers 1204a-c provides a general location of the device 1102; Examiner’s note: it is can be suggested that the communication terminal, used to connect to routers, would be part of the mobile device).

Claim(s) 12-13, 30-31, 39-40, 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oar, Guionneau and Pettyjohn as applied to claims 1, 19, 36, 45 above, and further in view of Curtis (US 2016/0162772 A1).

In regards to claim 12, the combination of Oar, Guionneau and Pettyjohn teaches a method, further comprising:
determining a location of equipment based on the determined location and the determined orientation of the AR device (e.g. Oar as above, [0074],[0047]: determine the location of a particular network asset; determine relative distance, orientation, and location, using the image analysis module); and
obtaining information about the equipment from the management system (e.g. Oar as above, [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0045]),
but does not explicitly teach the method, 
wherein the known equipment is non-rack-mounted equipment.

However, Curtis teaches a method, 
wherein the equipment is known known non-rack-mounted equipment (e.g. [0052]: if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure; Examiner’s note: where some of these components are viewed as non-rack-mounted equipment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar, Guionneau and Pettyjohn to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

In regards to system claim 30, claim(s) 30 recite(s) limitations that is/are similar in scope to the limitations recited in claim 12. Therefore, claim(s) 30 is/are subject to rejections under the same rationale as applied hereinabove for claim 12.

claim 13, the combination of Oar, Guionneau, Pettyjohn and Curtis teaches a method, wherein the overlay further comprises at least one interactive region associated with the non-rack-mounted equipment based on a perimeter of the non-rack-mounted equipment (e.g. Oar as above, [0060]: the display 400 of the telecommunications rack includes a plurality of navigation buttons 402a-d, and additionally includes various touch-screen functionality usable to both view and provide information about the asset being reviewed; the navigation buttons 402a-d can, in some embodiments, be used in conjunction with a user selecting a particular piece of identified equipment; Examiner’s note: using Guionneau to locate the asset and contour (perimeter) of the asset, and relying on Curtis for non-rack-mounted equipment).

In regards to system claim 31, claim(s) 31 recite(s) limitations that is/are similar in scope to the limitations recited in claim 13. Therefore, claim(s) 31 is/are subject to rejections under the same rationale as applied hereinabove for claim 13.

	In regards to claim 39, the combination of Oar, Guionneau and Pettyjohn teaches a method, further comprising:
determining a location of known equipment based on the determined location and the determined orientation of the AR device (e.g. Oar as above, [0074],[0047]: determine the location of a particular network asset; determine relative distance, orientation, and location, using the image analysis module); and
obtaining information about the known non-rack-mounted equipment from the management system (e.g. Oar as above, [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0045]),
but does not explicitly teach the method, 
wherein the equipment is known non-rack-mounted equipment.

However, Curtis teaches a method, 
wherein the equipment is known non-rack-mounted equipment (e.g. [0052]: if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure; Examiner’s note: where some of these components are viewed as non-rack-mounted equipment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Oar, Guionneau and Pettyjohn to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

In regards to system claim 49, claim(s) 49 recite(s) limitations that is/are similar in scope to the limitations recited in claim 39. Therefore, claim(s) 49 is/are subject to rejections under the same rationale as applied hereinabove for claim 39.

claim 40, the combination of Oar, Guionneau, Pettyjohn and Curtis teaches a method, wherein the overlay further comprises at least one interactive region associated with the non-rack-mounted equipment based on the perimeter of the non-rack-mounted equipment (e.g. Oar as above, [0060]: the display 400 of the telecommunications rack includes a plurality of navigation buttons 402a-d, and additionally includes various touch-screen functionality usable to both view and provide information about the asset being reviewed; the navigation buttons 402a-d can, in some embodiments, be used in conjunction with a user selecting a particular piece of identified equipment; Examiner’s note: using Guionneau to locate the asset and contour (perimeter) of the asset, and relying on Curtis for non-rack-mounted equipment).

In regards to system claim 50, claim(s) 50 recite(s) limitations that is/are similar in scope to the limitations recited in claim 40. Therefore, claim(s) 50 is/are subject to rejections under the same rationale as applied hereinabove for claim 40.

Claim(s) 55-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tison et al. (US 2014/0330511 A1) in view of Pettyjohn et al. (US 2015/0170256 A1).

	In regards to claim 55, Tison teaches a method of using an augmented reality (AR) device to assist a user in locating non-visible equipment, the method comprising:
detecting and identifying non-visible equipment with an indoor positioning system that determines the location and orientation of the AR device, further wherein identifying the non-visible equipment is based on the determined location and the orientation of the AR device (e.g. [0019]: very precise locational guidance can be employed in the data center for use in multiple scenarios, including: work order deployment, hardware implementation mapping, port connectivity, virtual machine mapping, virtual machine transforms to multiple servers, technician deployment to a problem area in the datacenter, security violations, emergency response, and user asset deployment; [0032]: technicians are guided visually through an AR data center environment to execute work orders; this allows the technician to view the work order details, as shown in Fig.3, in the AR environment; the technician is then visually guided through the data center to the correct area, cabinet, or piece of equipment to complete the work; this visual guidance is shown in Fig.4, with arrow 40 in an AR view showing a technician the proper cabinet 42 where a work order is to be performed; see also [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this shows the guiding of a technician to the location of non-visible equipment and the detection/identification of non-visible equipment; this also suggests determination of location and orientation of the technician/device);
obtaining the orientation of the AR device (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: suggests determination of location and orientation of the technician/device); and
generating an overlay for the AR device, the overlay comprising at least one digital representation of the non-visible equipment (e.g. [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the method,
wherein the location and orientation of the AR device is determined by comparing images from an image-capture device with learned spatial-information,
wherein obtaining the orientation of the AR device is based on at least one image captured by the image-capture device of the AR device.

Further, Pettyjohn teaches a method,
wherein the location and orientation of the device is determined by comparing images from an image-capture device with learned spatial-information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination), and
wherein obtaining the orientation of the device is based on at least one image captured by the image-capture device of the AR device (e.g. as above, [0082]-[0083],Fig.6: to determine the approximate location, orientation, and/or motion).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

In regards to claim 56, Tison teaches a method, wherein the management system identifies the information about the non-visible equipment based on the location of the AR device and what is expected to be in a field of view of the at least one image captured by the AR device (e.g. as above, [0019],[0032]: guidance of technician to equipment; also as above, [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this suggests that the system may identify information of the equipment and what is expected to be in a field of view, such as identifying the correct store room out of multiple in-view store rooms, or the correct equipment out of multiple in-view equipment).

In regards to claim 57, Tison teaches a method, wherein the management system determines what is expected to be in the field of view of the at least one image with a map of a relevant site where the AR device captured the at least one image (e.g. as above, [0019],[0032]; also as above, [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; Examiner’s note: this shows map of relevant site is used for guidance).

In regards to claim 58, Tison teaches a method, wherein the non-visible equipment comprises at least one of: connectivity equipment, networking equipment, power equipment, security equipment, (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles).

In regards to claim 59, TIson teaches a method, wherein the non-visible equipment comprises at least one of: a consolidation point, a cable, a cable bundle, a conduit, a raceway, a wireless local area network access point, a fuse, an Internet Protocol (IP) security camera, a sensor, and a light fixture (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: as shown in Fig.5, hardware is shown to include at least cables).

In regards to claim 60, Tison teaches a method, wherein the non-visible equipment includes non-visible equipment that is installed in at least one of an office environment and an outside plant (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: this suggests an office environment).

In regards to claim 61, TIson teaches a method, wherein the non-visible equipment includes non-visible equipment that is at least one of installed underground or in a dropped ceiling, a raised floor, a wall, a vault, an outdoor cabinet, or an indoor enclosure (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: based on the office setting, it can be suggested that zone box 54 is an enclosed area located inside).

Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tison and Pettyjohn as applied to claim 55 above, and further in view of Curtis (US 2016/0162772 A1).

In regards to claim 62, the combination of Tison and Pettyjohn teaches a method, 
wherein the management system is configured to store information about connectivity equipment and networking equipment (e.g. Tison, [0033]-[0034]: AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database),
wherein the method further comprises: obtaining information about non-visible equipment based on the determined location and the orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data),
but does not explicitly teach the method,
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system.

However, Curtis teaches a method, 
wherein the method further comprises: obtaining information about types of equipment other than connectivity equipment or networking equipment from a non-connectivity system (e.g. [0052]:  if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison and Pettyjohn to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

Claim(s) 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination  of Tison and Pettyjohn as applied to claim 55 above, and further in view of Oar et al. (US 20178/0076504 A1).

In regards to claim 63, Tison teaches a method, 
wherein obtaining information about the non-visible equipment from the management system based on the identified marker comprises: obtaining information about the non-visible equipment from the management system based on the determined location and orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0033]-[0034]: allows the AR software to display an image along with other information regarding the hardware stored within the zone box 54; AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database; once the AR-enabled device recognizes a particular identifier (such as the indicator 56), the device pulls relevant data from a database (either internal or wirelessly) and displays the AR overlay in the AR view 52); and
wherein generating the overlay for the AR device comprises: generating the overlay for the AR device based on information about the non-visible equipment (e.g. Tison as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the method, 
wherein obtaining information about the non-visible equipment from the management system based on the identified marker comprises: obtaining information about the visible equipment from the management system.

However, Oar teaches a method, comprising:
obtaining information about the visible equipment from the management system (e.g. [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison and Pettyjohn to retrieve information of visible equipment, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the user to retrieve information of visible equipment as well as non-visible equipment.

claim 64, Tison teaches a method, wherein the overlay comprises at least one digital representation of the non-visible equipment and/or of the visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54).

In regards to claim 65, Oar also teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison and Pettyjohn to communicate with the management system, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the device to communicate with the management system using different types of communication.

In regards to claim 66, Oar also teaches a method, wherein the AR device is configured to communicate with the management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In addition, the same rationale/motivation of claim 65 is used for claim 66.

In regards to claim 67, Oar also teaches a method, wherein the AR device is configured to communicate with the management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison and Pettyjohn to send captured data to management system, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the sending of captured data to the management system, in which the management system detects the identifier.

In regards to claim 68, Oar also teaches a method, wherein the AR device further comprises a global position system (GPS) receiver, wherein the AR device is configured to use the GPS receiver to determine a location of the AR device and is configured to provide location information to the management system (e.g. [0083]: connection strength to routers 1204a-c provides a general location of the device 1102, which can communicate that location to a server 110 (or can alternatively receive a relative location of a desired asset from server 110); based on that information, and the relative positions between the wearable display device 1102 and the asset 1122, directions can be provided; in an outdoor arrangement 1300, the wearable display device 1102 need not connect to or triangulate from WiFi routers 1204, but rather can directly communicate with a GPS satellite 1302).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison and Pettyjohn to determine location of device, in the same conventional manner as taught by Oar as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow the user to determine their location in relation to the equipment.

Claim(s) 69-75, 77-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tison et al. (US 2014/0330511 A1) in view of Oar et al. (US 20178/0076504 A1).

In regards to claim 69, Tison teaches a system for assisting a user in locating non-visible equipment, the system comprises:
a management system (e.g. [0034]: pulls relevant data from a database); and
an augmented reality (AR) device (e.g. [0020]: multiple appliances may be used for viewing the visual data, including augmented reality (AR) glasses, virtual reality goggles, or a handheld device such as a PDA);
wherein the system is configured to:
determine a location of the AR device (e.g. [0019]: very precise locational guidance can be employed in the data center for use in multiple scenarios, including: work order deployment, hardware implementation mapping, port connectivity, virtual machine mapping, virtual machine transforms to multiple servers, technician deployment to a problem area in the datacenter, security violations, emergency response, and user asset deployment; [0032]: technicians are guided visually through an AR data center environment to execute work orders; this allows the technician to view the work order details, as shown in Fig.3, in the AR environment; the technician is then visually guided through the data center to the correct area, cabinet, or piece of equipment to complete the work; this visual guidance is shown in Fig.4, with arrow 40 in an AR view showing a technician the proper cabinet 42 where a work order is to be performed; see also [0036]-[0037],Fig.7: as shown in view 72, the technician's location is determined and a map illustration 73 is shown on the device, illustrating the path for the technician to take to the location of the needed equipment; as shown in view 74, the AR view is used to place an indicator 75 on the screen showing the correct endpoint when more than one comparable end point is in view of the camera on the device 50; when the correct store room is entered, as shown in view 76, the camera on the device uses indicia provided on inventory to place an indicator 77 on the equipment needed to fulfill the work order; Examiner’s note: this shows the guiding of a technician to the location of non-visible equipment and the detection/identification of non-visible equipment; this also suggests determination of location and orientation of the technician/device);
determine an orientation of the AR device (e.g. as above, [0019],[0032],[0036]-[0037]; Examiner’s note: suggests determination of location and orientation of the technician/device);
obtain information about the non-visible equipment from the management system based on the determined location and orientation of the AR (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data); and
generate an overlay for the AR device, the overlay comprising at least one digital representation of the non-visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54),
but does not explicitly teach the system,
wherein the location of the AR device is determined based on images captured with the image-capturing device by comparing images from the image-capture device with learned spatial information, 
wherein the orientation of the AR device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information, 
wherein information is obtained about visible equipment, and
wherein the overlay comprises at least one digital representation of the visible equipment.

Further, Pettyjohn teaches a method,
wherein the orientation of the device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information (e.g. [0082]-[0083],Fig.6: area learning; when a mobile device (505), which may be a different mobile device from a device which captured location image data comprising the library, is in the retail space (504), imaging hardware in the mobile device (505) may be used to capture additional location image data in realtime as the user moves through the retail location (504); this data may be compared to location imaging data in the library to determine the approximate location, orientation, and/or motion of the mobile device (505) in the retail location (504), and/or to improve, augment, supplement, or refine such a determination), and
wherein the orientation of the device is determined based on images captures with the image-capturing device by comparing images from the image-capture device with learned spatial information (e.g. as above, [0082]-[0083],Fig.6: to determine the approximate location, orientation, and/or motion).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to determine location/orientation of a device, in the same conventional manner as taught by Pettyjohn as both deal with augmented reality and determining location. The motivation to combine the two would be that it would allow the determination of location/orientation using image analysis and area learning.

Further, Oar teaches a system, 
wherein information is obtained about visible equipment from the management system (e.g. [0075]: network asset can then be located within the image data, for example based on triangulation from the identifiers that are identified, and based on information regarding relative positions of the asset and identifiers as maintained in database 202; see also [0045]),
wherein the overlay comprises at least one digital representation of the visible equipment (e.g. [0088],Fig.16: the region 1404 displays step by step directions for accomplishing the work order as prescribed; Examiner’s note: as shown in Fig.16, a digital representation of equipment may be included in the displayed directions).



In regards to claim 70, Pettyjohn also teaches a system, wherein the learned spatial information is previously collected in walk through process of a relevant work space (e.g. as above, [0082]-[0083],Fig.6: the library may have been developed, at least in part, using data about the retail location (504) generated by the mobile device (505) and/or by other devices, such as devices which previously imaged same retail location (504); Examiner’s note: paragraph [0082] and Fig.6 also describe such a walk through of retail space to generate location imaging data).

In addition, the same rationale/motivation of claim 69 is used for claim 70.

In regards to claim 71, Pettyjohn also teaches a system, wherein the learned spatial information includes boundaries of at least one of the walls, floors and ceilings (e.g. [0109]: the gathered data about the environment generally is indicative of fixed features of the environment; by way of example and not limitation, such features may be floors, merchandizing fixtures (802A) and (802B), corners (811), lights, ceilings, signage, and other visual or structural elements of the location which do not generally change significantly in appearance, and are generally not substantially obscured).

In addition, the same rationale/motivation of claim 70 is used for claim 71.

claim 72, Tison teaches a system, wherein the non-visible equipment comprises at least one of: connectivity equipment, networking equipment, power equipment, security equipment, heating, ventilation, and air conditioning (HVAC) equipment, lighting equipment, elevator equipment, building-related equipment and structures, and information technology (IT) equipment (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles).

In regards to claim 73, TIson teaches a system, wherein the non-visible equipment comprises at least one of: a consolidation point, a cable, a cable bundle, a conduit, a raceway, a wireless local area network access point, a fuse, an Internet Protocol (IP) security camera, a sensor, and a light fixture (e.g. as above, [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: as shown in Fig.5, hardware is shown to include at least cables).

In regards to claim 74, Tison teaches a system, wherein the non-visible equipment includes non-visible equipment that is installed in at least one of an office environment and an outside plant (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: this suggests an office environment).

In regards to claim 75, Tison teaches a system, wherein the non-visible equipment includes non-visible equipment that is at least one of installed underground or in a dropped ceiling, a raised floor, a wall, a vault, an outdoor cabinet, or an indoor enclosure (e.g. [0033]-[0034]: zone box 54 contains hardware enabling the connectivity of network equipment within nearby cubicles; Examiner’s note: based on the office setting, it can be suggested that zone box 54 is an enclosed area located inside).

	In regards to claim 77, the combination of Tison, Pettyjohn and Oar teaches a system, 
wherein the system is configured to generate the overlay for the AR device comprises based on information about the non-visible equipment (e.g. Tison as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54) and the visible equipment (e.g. Oar as above, [0088],Fig.16: the region 1404 displays step by step directions for accomplishing the work order as prescribed; Examiner’s note: as shown in Fig.16, a digital representation of equipment may be included in the displayed directions).

In regards to claim 78, Tison teaches a system, wherein the overlay comprises at least one digital representation of the non-visible equipment and/or of the visible equipment (e.g. as above, [0033]-[0034]: displays the AR overlay in the AR view 52; see also Fig.5: shows digital representation of hardware in zone box 54).

In regards to claim 79, Oar also teaches a system, wherein the AR device is configured to communicate with the management system using at least one of a BLUETOOTH wireless connection, a near-field communication wireless connection, a wireless local area network (WLAN) wireless connection, a cellular wireless connection, and a wired connection (e.g. [0042]: the mobile device 102 can be configured with a data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to communicate with the 

In regards to claim 80, Oar also teaches a system, wherein the AR device is configured to communicate with the management system using at least one of a direct connection with the management system, an indirect connection via at least one of a wireless local area network, a cellular network, or a connection with a local controller (e.g. as above, [0042]: data connection to the server 110, for example via a network 114 (which can include the Internet, as well as any of a number of different types of wireless data networks, such as GSA, SMS, GPRS, EDGE, CDMA, WiFi, WiMax, LTE networks)).

In addition, the same rationale/motivation of claim 79 is used for claim 80.

In regards to claim 81, Oar also teaches a system, wherein the AR device is configured to communicate with the management system by first storing captured data locally within the AR device and then downloading the stored data to the management system (e.g. as above, [0074]: network asset tracking engine 108 receives image information captured by a mobile device; this can occur, for example, within the mobile device, or based on transmission of that image data from a mobile device to a server on which the network asset tracking engine resides; Examiner’s note: the captured image would be stored at the very least temporarily, prior to sending to server).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison to send captured data to .

Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tison, Pettyjohn and Oar as applied to claim 69 above, and further in view of Curtis (US 2016/0162772 A1).

In regards to claim 76, the combination of Tison, Pettyjohn and Oar teaches a system, 
wherein the management system is configured to store information about connectivity equipment and networking equipment (e.g. as above, [0033]-[0034]: AR data, such as the image display in Fig.5 or connectivity information to be displayed in the AR view, can be acquired by the portable device or other AR viewer via communication with a database; once the AR-enabled device recognizes a particular identifier (such as the indicator 56), the device pulls relevant data from a database (either internal or wirelessly) and displays the AR overlay in the AR view 52),
wherein the is further configured to: obtain information about non-visible equipment based on the determined location and the orientation of the AR device (e.g. Tison as above, [0019],[0032],[0036]-[0037]; Examiner’s note: as shown above, detection/identification of equipment based on location/orientation determined; see also [0021]-[0022]: using the AR glasses the user would approach the rack or cabinet and, upon focusing on a particular device, pull up environmental or power data),
but does not explicitly teach the method,
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system.

However, Curtis teaches a system, 
wherein the information obtained is about types of non-visible equipment other than connectivity equipment or networking equipment from a non-connectivity system (e.g. [0052]:  if a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment; see also [0035]-[0036]: components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Tison, Pettyjohn and Oar to include other types of equipment, in the same conventional manner as taught by Curtis as both deal with retrieval of information of equipment. The motivation to combine the two would be that it would allow a user to retrieve information on other types of equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612